Citation Nr: 1146318	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for degenerative disc disease (DDD), lumbar spine.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2003, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a nervous condition.  In October 2006, the RO denied the claim for entitlement to service connection for musculoskeletal DDD, which it subsequently recharacterized as entitlement to service connection for DDD of the lumbosacral spine as discussed below.

The issues of entitlement to service connection for an acquired psychiatric disorder and for lumbar spine DDD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition.  He neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 1977 decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The May 1977 decision that denied the claim for entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the May 1977 decision is new and material and the claim for entitlement to service connection for a nervous condition, recharacterized as entitlement to service connection for an acquired psychiatric disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the RO denied the Veteran's claim for entitlement to service connection for nervous condition in May 1977.  He was notified but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this decision became final.  The RO's denial was based on the lack of evidence of a nervous condition in or after service.  The evidence before the RO included a March 1977 VA psychiatric examination on which the diagnosis was "No psychiatric disease or disorder."

The evidence received since the March 1977 denial includes diagnoses of psychiatric disorders, including a May 2000 diagnosis of schizophrenia by Dr. Johnson and a diagnosis of depressive disorder by Dr. Horton from approximately this time period.  There is also a June 2000 diagnosis of delusional disorder by Dr. Haney, who questioned the diagnosis of schizophrenia.  In addition, Dr. West diagnosed depression in April 2004.  

As the new evidence includes diagnosis of a current psychiatric disorder, which was an element of the claim that was previously found lacking, reopening of the previously denied claim for entitlement to service connection for nervous condition is warranted.  The issue has been recharacterized, in accordance with more recently used terminology, as entitlement to service connection for an acquired psychiatric disorder.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been submitted, the application to reopen the claim for entitlement to service connection for nervous condition is reopened, and the claim is recharacterized as entitlement to service connection for an acquired psychiatric disorder.


REMAND

The reopened claim for entitlement to service connection for an acquired psychiatric disorder and the claim for entitlement to service connection for lumbar spine DDD must be remanded, for the following reasons.

The Veteran was previously in receipt of benefits from the Social Security Administration (SSA).  There is an August 2008 notice of decision and decision on the issue of whether the Veteran was overpaid benefits for the month of July 2005.  A July 2008 letter from a supervisor in the SSA's Office of Disability Adjudication and Review suggests that SSA may have in its possession medical records relating to the Veteran's psychiatric and orthopedic disorders that may potentially be relevant to the claims.   

VA's duty to assist requires it to obtain records that are potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As it appears that SSA may have records potentially relevant to the Veteran's claim in its possession, these records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Puget Sound Health Care System for the period from March 2008 to the present.

2.  Request from SSA any medical records relating to the Veteran.  If these records cannot be obtained, action should be taken in accordance with 38 C.F.R. § 3.159(e).
 
3.  Review any additional evidence and readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and lumbar spine DDD.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


